DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37 is amended to limit the difference between the narrowest distance and the widest distance being “less than ten millimeters” (in place of “less than a millimeter”), which is not supported by original specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-28, 31-32, are rejected under 35 U.S.C. 103 as being unpatentable over GB 14 482 Document (British Thomson-Houston Co. Ltd., IDS Document).
Regarding Claims 24-25, GB 14, 482 Document discloses an electrical protection circuit comprising: 

a circuit (comprising 3, 4, 10 in Figure 1, comprising 11, 12 in Figure 2), the circuit electrically connected to the overvoltage discharge device (Figures 1-2) and exposed to a possible transient electrical event (lightning event), the overvoltage discharge device having a breakdown voltage and the possible transient electrical event having a current range over at least a specified time (Page 5, lines 3-24, voltage and current of a transient event in a transmission line during a lightning strike); 
wherein: the first electrode and the opposing second electrode form a spark gap at the opposed spark gap regions of the first electrode and the opposing second electrode (gap region 7 in Figure 1, gap region in Figure 2 not labelled), the opposed spark gap regions being spaced apart to form a spark in response to the electrical event (space of gap 7 as shown in Figure 1); 
the circuit leads of the first and second electrodes extend linearly between the spark gap and respective mounting locations to connect to the circuit, the circuit leads forming a non- straight angle towards each other as the circuit leads approach the spark gap regions (circuit leads of 6 extend linearly, forming non-straight angle toward each other as the circuit leads approach the gap region 7 and connected to the circuit as shown in Figures 1-2); 

the spark gap is shaped such that, in the event of an electrical event within a range of the possible electrical event, an arc forms at the spark gap, causing a Lorentz force to propel the arc away from the spark gap toward the ablating ends of the first and second electrodes (Page 7, lines 23-24), thereby reducing ablation of the first electrode and the opposing second electrode at the spark gap regions to substantially maintain the breakdown voltage at the spark gap for repeated use of the spark gap in connection with electrical events corresponding to the possible electrical event (Page 6, line 55 – Page 7, line 24, “….the horn gap is preferably mounted above the sphere gap in position to receive the arc rising from the sphere gap……transferred to the horn gap and broken by it….”). 
GB 14, 482 Document does not specifically disclose the magnitude of the breakdown voltage being below 28kV, the current range being above 8,000 amps and the time being over at least 60 milliseconds or a duration of less than 800 milliseconds.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that transient events and overvoltage discharge device, in a lightning having voltage, current and duration of the claimed magnitudes/values; an official notice of the forgoing fact is hereby taken. For example, US 5,417,385 to Arnold discloses in Figures 3-6 and Column 4, lines 14-26 that the current flow in a lightning strike of 200 kA with duration of 500 microseconds with 
Regarding Claim 26, GB 14, 482 Document disclose the electrical protection circuit of claim 24, wherein the spark gap has a first distance proximate to the circuit leads and a second distance proximate to the extensions (gap distance at converging and diverging regions of the spark gap as shown in Figures 1-2).  GB 14 482 Document does not specifically disclose the second distance being less than the first distance, the difference between the first distance and the second distance being less than a thickness of the first and second electrodes (GB 14 482 Figures are not drawn to scale or does not specifically disclose the magnitude of the spark gap parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the spark gap parameters such as the gap length and length and shape based on the desired breakdown voltage and response time.
Regarding Claim 27, GB 14, 482 Document disclose the electrical protection circuit of claim 24, further comprising a second overvoltage discharge device electrically connected in parallel to the overvoltage discharge device (comprising 3, 3, in Figure 1, 11, 11 in Figure 2), the second overvoltage discharge device including electrodes forming a second spark gap and being spaced apart at approximately a same distance 
Regarding Claim 28, GB 14,482 Document discloses the electrical protection circuit of Claim 24, wherein the electrical event has a current of peak amperes associated with lightning (Page 5, lines 3-5). GB 14,482 Document does not specifically disclose the peak magnitude of the current being 60,000 peak amperes.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that transient events in a lightning having a current of 60,000 peak ampere; an official notice of the forgoing fact is hereby taken. For example, US 2005/0068709 to Antonius discloses in Paragraph 7 that a direct lightning strike a peak current of as much as 150 kA may arise (Paragraph 7, “… the fact that from a direct lightning strike a peak current of as much as 150 kA may arise”). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transient event in the electrical protection circuit of GB 14 482 of up to 60,000 peak amperes. 
Regarding Claim 31, GB 14,482 Document discloses the electrical protection circuit of Claim 24, wherein the circuit includes a surge arrester electrically connected between the first and second electrodes (surge comprising 3, 10, Figure 1, 11, Figure 2).
Regarding Claim 32, GB 14,482 Document discloses the electrical protection circuit of Claim 24, wherein the first electrode is electrically connected to a grounding terminal (connected to ground via 2, Figures 1-2 ) and the second electrode is . 
5.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over GB 14 482 Document (British Thomson-Houston Co. Ltd., ISR Document) in view Schmidt et al. (US 2003/0030957).
Regarding Claims 29-30, GB 14 482 Document does not specifically disclose the electrical protection circuit of Claim 24, wherein the first electrode and second electrode are constructed at least partially from tungsten or the first electrode and the second electrode comprise a material formed from tungsten and copper.
Schmidt discloses an electrical protection device for high voltage electrical circuit comprising arcing electrodes constructed at least partially from tungsten or comprise a material formed from tungsten and copper (Paragraph 16, “…. rim 9 of the arcing electrode 9 which points downward and that rim 10 of the arcing electrode 7 which points upward are each manufactured from fire-resistant material, for example from a high-melting-point copper/zinc, copper/tungsten or copper/chromium alloy”, “….The two arcing electrodes 4 and 7 are composed of electrically highly conductive material, in particular of copper or of a copper alloy”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the electrodes in the electrical protection circuit of GB 14 482 Document constructed at least partially from tungsten or comprise a material formed from tungsten and copper as taught by Schmidt, that are having acceptable electrical characteristics for high currents, voltages and temperatures, and low work function (see Schmidt, Paragraph 16).
33 is rejected under 35 U.S.C. 103 as being unpatentable over GB 14 482 Document (British Thomson-Houston Co. Ltd., ISR Document) in view of Allcutt (US 1,477,303).
Regarding Claim 33, GB 14,482 Document does not specifically disclose the  electrical protection circuit of Claim 24, further comprising a support structure including a first mount for the first electrode, a second mount for the second electrode, and at least one insulator positioned between the first mount and the second mount to maintain the relative distance between the first electrode and second electrode, thereby maintaining the narrowest distance, during overvoltage events causing an electrical arc at the spark gap region.  
Allcutt discloses an electrical protection device (lightning protection device, Figures 1-8) comprising a spark gap device comprising a first electrode and a second electrode (12, 13 of wire/cylindrical structure of predetermined diameter converging to form the spark gap, Figures 1-8) and a support structure (comprising 28, 29, 33, 35, 44, 40, Figure 8), comprising: a plurality of mounts (comprising insulating pillar 28, 35, Figure 8); and at least one supporting insulator elements positioned between the first mount and the second mount to maintain the relative distance between the first electrode and second electrode (comprising pillar type insulator 29, 33, Figure 8), thereby maintaining the narrowest distance, during overvoltage events causing an electrical arc at the spark gap region (Page 1, Column 2, lines 80-85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the electrical protection device of GB 14 482 Document support structure as taught by Allcutt, to increase durability to withstand the high voltage .  
7.	Claims 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Frescaline et al. (US 2007/0058319).
Regarding Claim 34, Frescaline discloses an electrical protection device (high voltage spark gap device in Figures 1-4) comprising: 
a first electrode having a generally cylindrical shape of a predetermined diameter and forming a first angled portion (comprising left side 34, Figure 3), the first electrode having a first portion approaching the first angled portion from a first direction and a second portion extending from the first angled portion toward a second direction (a first portion starting with the upstream longitudinal end of the left 34 and a second portion ending with the downstream portion 47 of the left 34, Figure 3); 
a second electrode having a generally cylindrical shape and forming a second angled portion (comprising right side 34, Figure 3), the second electrode having a third portion approaching the second angled portion from a third direction and a fourth portion extending from the second angled portion toward a fourth direction (a first portion starting with the upstream longitudinal end of the right 34 and a second portion ending with the downstream portion 47 of the right 34, Figure 3); 
wherein: the first angled portion and second angled portion are positioned adjacent and opposed to one another to form a spark gap region, the spark gap region having a breakdown voltage defined by a narrowest distance between the first and second electrodes (spark gap region formed in the region of 34s where the 41 is shown, Figure 3); 

the first angled portion and the second angled portion have a narrowest distance and a widest distance, respectively (Figure 3, Paragraph 80, width of 34 being 100 mm and the difference between the widest and narrowest distance being very minute as shown in Figure 3); and
the first portion and the third portion converge in a continuous, linear direction toward the spark gap region at the first electrode angle (first portion and the third portion converge, in a continuous, linear direction toward the spark gap region, Figure 3), the first electrode angle being a non-straight angle (the first electrode angle is non-straight (not 90 degrees) angle, Figure 3).
Frescaline does not specifically disclose the narrowest distance proximate to the second portion of the first electrode and the fourth portion of the second electrode, respectively, and the widest distance proximate to the first portion of the first electrode and the third portion of the second electrode, respectively (Figures are not drawn with dimensions labelled).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the spark gap parameters such as the gap 
Regarding Claim 35, Frescaline discloses the electrical protection device of Claim 34, wherein the second electrode has a predetermined diameter approximately the same as the predetermined diameter of the first electrode (left 34 and right 34 having approximately same diameter as shown in Figure 3).
Regarding Claim 36, Frescaline discloses the electrical protection device of Claim 34, wherein the predetermined diameter of the first electrode and the diameter of the second electrode are at least 25 millimeters (Paragraph 39).
Regarding Claim 37, Frescaline discloses the electrical protection device of Claim 36, wherein the difference between the narrowest distance and the widest distance is less than ten millimeters (Paragraph 80, width of 34 being 100 mm and the difference between the widest and narrowest distance being very minute as shown in Figure 3), and a height of the spark gap region is at least 25 millimeters (Paragraph 39, active region of 34 forming the spark gap region between 5 and 200 cm). 
Regarding Claim 38, Frescaline discloses the electrical protection device of Claim 37, wherein the non- parallel surfaces of the first angled portion and the second angled portion are substantially planar non-parallel surfaces (cross sectional Figure 3 shows the plans non-parallel surfaces).
Regarding Claim 39, Frescaline discloses the electrical protection device of Claim 34, wherein the first electrode angle is greater than the second electrode angle (first electrode angle or converging angle formed by shorter length and second 
Regarding Claim 40, Frescaline discloses the electrical protection device of Claim 34, wherein the first electrode and the second electrode are electrically connected to an electrical component to be protected against overvoltage events when the breakdown voltage is reached (Paragraphs 1, 23, Figure 3).
Regarding Claim 41, Frescaline discloses the electrical protection device of Claim 34, further comprising a support structure including a first mount for the first electrode, a second mount for the second electrode (structure coupled to the casing 30 for the conducting rod 30 connected to the electrodes 33, 33, Figure 3), and at least one insulator positioned between the first mount and the second mount to maintain the relative distance between the first electrode and second electrode, thereby maintaining the narrowest distance, during overvoltage events causing an electrical arc at the spark gap region (insulators comprising 39, 39 positioning the electrodes, Figure 3 ).
8.	Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Frescaline et al. (US 2007/0058319) in view of Allcutt (US 1,477,303).
Regarding Claim 42, Frescaline does not disclose the electrical protection device of Claim 34, wherein the circuit includes a surge arrester electrically connected between the first and second electrodes.
Allcutt discloses an electrical protection device (lightning protection device, Figures 1-8) comprising: a spark gap (comprising spark gap formed between a first and a second electrodes 36, 12, Figure 8) and a surge arrester electrically connected between the first and second electrodes (comprising 34, 32, Figure 8).  It would have 
Regarding Claim 43, Frescaline disclose an electrical protection circuit comprising: the electrical protection device according to claim 34 (an electrical circuit comprising the protection devices in Figure 3). 
Frescaline does not discloses a second electrical protection device electrically connected in parallel with the electrical protection device. Allcutt discloses an electrical protection device (lightning protection device, Figures 1-8) comprising: a spark gap (comprising spark gap formed between a first and a second electrodes 36, 12, Figure 8) and a second electrical protection device electrically connected in parallel with the electrical protection device (comprising 34, 32, Figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second electrical protection device in the electrical protection device of Frescaline as taught by Allcutt to increase fault tolerance and protection level of the device.  
Response to Arguments
Applicant's arguments filed on 11/09/2020 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection modified to address the amended limitations.
The Applicant argues, on Pages 7-10 of the Remarks toward the rejection of Claims 24-25 and 31-32, specifically on Page 9 of the Remarks that in no instance GB 
Examiner respectfully disagrees and nots that GB 14 492 Document discloses, on Page that the narrowest section of the horn electrodes 6, 6 being the spark gap region 7, “a horn gap comprising two elongated electrodes 6 which approach each other closely at points 7 intermediate their ends and diverge in both directions from these points to form a horn gap of usual type…”.
Regarding Applicant’s arguments, on Page 9 of the Remarks that although there are electrodes present in Figure 1 of GB 14 492 Document, a spark does not form at the points 7, but instead forms across main spheres 3, examiner respectfully notes that the reference discloses on Page 7 that argued upon spheres may be used in some cases, being mounted adjacent the points 7, to form an additional gap.  
Regarding Applicant’s arguments, on Page 9 of the Remarks toward the teaching Paragraph 13 of US 2005/0068709 to Antonius, examiner respectfully notes that the reference teaches voltage characteristics of an overvoltage discharge device used in a lightning event, “…..spark gaps will keep an undefined rest voltage, dependent on the rise time of the lightning pulse, which may be 2.5 or 4 kV, which is too high for low voltage equipment”. It is further noted that the above reference teaching is fully quoted in the rejection and explained.  
Regarding Applicant’s arguments, on Page 10 of the Remarks toward the rejection of Claims 29-30 and Schmidt reference, directed to Claim 24 limitations, please see the response to arguments, toward claim 24 above.  Examiner further respectfully notes that Schmidt reference is relied upon for the limitation of the 
Regarding Applicant’s arguments, on Pages 10-11 of the Remarks toward the rejection of Claim 33 and Allcutt reference, directed toward the Claim 24 limitations, please see the response to arguments toward Claim 24 above.  Examiner further respectfully notes that Allcutt reference is relied upon for the limitation of the mount structure and the at least one insulator recited in Claim 33. Regarding Applicant’s arguments, toward the at least one insulator taught in Allcutt reference, examiner respectfully notes that the at least one insulator comprising pillar type insulator 29, 33 in  Figure 8 of the reference is positioned between the first mount and second mount comprising 28 and 35. 
Regarding Applicant’s arguments, on Pages 1-13 of the Remarks toward the rejection of Claims 34-41 and  Frescaline reference, and toward Claims 42-43 and the combination of Frescaline and Allcutt, examiner respectfully notes that the reference discloses the limitations of Claim 34, as explained in the rejection above, except for the recited narrowest distance proximate to the second portion of the first electrode and the fourth portion of the second electrode, respectively, and the widest distance proximate to the first portion of the first electrode and the third portion of the second electrode, .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 2/06/2021